Citation Nr: 0116769	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for residuals of 
forehead injury.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1946 to 
March 1948.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In June 1996, the Board issued a decision 
denying the veteran's claims for service connection for back 
disability and for residuals of a forehead injury.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals before March 1, 1999, hereinafter Court).  
While the case was pending before the Court, the veteran, 
through his representative, submitted a Motion for 
Reconsideration of the June 1996 Board decision, which was 
denied by the Vice Chairman of the Board in January 1999.  
Thereafter, the Court, in a November 1999 decision, affirmed 
the Board's June 1996 decision with respect to the denial of 
service connection for back disability and noted that the 
veteran had abandoned his claim for service connection for 
residuals of a forehead injury.  The veteran appealed the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  In January 2001, 
acting on an unopposed motion by VA to remand the case, the 
Federal Circuit remanded the case to the Court.  Later in 
January 2001, the Court withdrew its November 1999 decision, 
vacated the Board's June 1996 decision and remanded the case.

The Board notes that, following the Court's November 1999 
decision affirming the June 1996 Board decision, the veteran 
perfected an appeal with respect to a July 2000 rating 
decision which reopened and denied his claim for service 
connection for back disability.  In light of the Court's 
January 2001 order withdrawing its November 1999 decision and 
vacating the Board's June 1996 decision, the veteran's appeal 
with respect to whether new and material evidence has been 
submitted to reopen a claim for service connection for back 
disability is moot.  Barnette v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).


REMAND

Briefly, the Court remanded the case in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  That Act essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the veteran has alleged pertinent 
treatment at the Henry Ford Hospital, as well as by Wallace 
E. Johnson, M.D.  There is no indication that the RO has 
attempted to obtain medical records for the veteran from 
either referenced source.

The Board also notes that, following remand of the case to 
the Board, a March 2001 statement by Dr. Johnson was added to 
the record.  In his statement, Dr. Johnson indicates that the 
veteran's representative provided him with medical records 
and lay statements in order to aid him in addressing the 
etiology of the veteran's back disability.  According to Dr. 
Johnson, the referenced records included medical records from 
the following sources:  Raymond F. Lipton, M.D., N. Vicencio, 
M.D., Michael Yurkanin, D.O., and the Bi-County Hospital.  
Dr. Johnson also indicates that he was provided with relevant 
lay statements from the veteran's wife, and from N.G.  The 
Board notes that none of the referenced medical records or 
lay statements are on file.  The Board further notes that Dr. 
Johnson's statement was submitted without a waiver of initial 
RO consideration of the statement, and that the veteran's 
representative has specifically requested that the case be 
remanded to the RO in consequence.

The Board also points out that Dr. Johnson, in his March 2001 
statement, indicated that the veteran had recently received 
treatment at the VA Medical Center (VAMC) in Detroit, 
Michigan.

The Board additionally notes that the veteran apparently 
received disability benefits from the Social Security 
Administration (SSA) beginning in 1984, and that records 
associated with his successful application for such benefits 
are apparently germane to the instant appeal.  The SSA 
decision awarding the veteran disability benefits, as well as 
the records upon which that award was based, should therefore 
be obtained.

The Board lastly points out that although the veteran's 
representative apparently provided Dr. Johnson with numerous 
medical records as well as with lay statements which are 
clearly relevant to the veteran's appeal, as suggested above 
she has neglected to provide VA with those same records.  The 
Board reminds the veteran and his representative that the 
Court, in Wood v. Derwinski, 1 Vet. App. 190 (1990), stated 
that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Id. at 193.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
include the addresses and 
approximates dates of treatment for 
Drs. Johnson, Lipton, Vicencio and 
Yurkanin, the Bi-County Hospital, 
the Henry Ford Hospital, and St. 
Joseph Mercy Family Care in Detroit, 
Michigan, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, which 
have not been secured previously.  
In any event, the RO should obtain 
treatment reports for the veteran 
from the VAMC located in Detroit, 
Michigan, for January 1992 to the 
present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The RO should attempt to obtain 
a copy of the SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and a copy of 
the records associated with any 
subsequent disability determinations 
by the SSA.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's back 
disability and the nature, extent 
and etiology of any currently 
present forehead disability.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any back 
disability identified is 
etiologically related to service.  
With respect to any currently 
present abnormalities of the 
veteran's forehead, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that they are 
etiologically related to service.  
The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that such a review of the 
claims file was made.  The 
examination report must be typed.   

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issues of 
entitlement to service connection 
for back disability and for 
residuals of a forehead injury.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


